     Case 2:20-cv-00593-BJR Document 25-4 Filed 05/08/20 Page 1 of 5



IN THE HIGH COURT OF JUSTICE                                    CLAIM NO. QB-2019-001430
QUEEN'S BENCH DIVISION

MEDIA AND COMMUNICATIONS LIST
B ETWE E N:



                                         CRAIG WRIGHT

                                                                                    Claimant
                                             - and -



                                        PETER MCCORMACK

                                                                                  Defendant




                                        REPLY TO DEFENCE




  1. Save as specifically admitted below the Claimant joins issue with the Defendant on its
     Defence.


 2. References in this Reply to paragraph numbers are to the Defence unless otherwise

     stated.


 Parties



 3. In respect of Paragraph 2:



     B.l.As to paragraph 2.1 it is denied that the Claimant claimed in 2015 to have a PhD in

           computer science from Charles Sturt University, Australia. He had submitted his

           thesis at this time for his Doctorate in philosophy of computer science, which was
           conferred on 7 April 2017.


                                               1
   Case 2:20-cv-00593-BJR Document 25-4 Filed 05/08/20 Page 2 of 5




19. Paragraph 22.5 is admitted save that paragraph 15.2 above is repeated mutatis
   mutandis.



20. Paragraph 22.6 is admitted save that it is denied that the SN Paper was published on

   31 October 2008. A draft of the SN Paper was uploaded on 31 October 2008 and

   distributed publicly. The final version was only published this year. In respect of the
   genesis of the SN Paper:



   20.1.In 2004, the Claimant began working at accountancy and business company BDO

       Kendalls (a member of the BDO Global partnership) in Sydney, Australia. Whilst

       there, he worked on various projects, including distributed systems and peer-to-

       peer networks. Around this time the Claimant worked on a project in his spare time
       that would eventually become bitcoin.



   20.2.In working on this project, the Claimant wished to be able to create value on a
       platform which is otherwise free. He wished to move the internet away from an

       insecure non-commercial model to a secure commercial model. The Claimant
       believed, and still believes, that this is impossible to achieve without a method of

       allowing micropayments to occur at a granular level, as small as 1/1000 of a cent.



   20.3.The term 'bitcoin' was not coined until 2008. It was chosen as a name because

      each one is a coin in bit format. Prior to this, it had been characterised by the

      Claimant as another micropayment system adjunct to the internet. It differed from

      well-known payment systems such as Paypal or Visa as it offered micropayments at

      a much more granular level. The Claimant considered various possible names for

      this micropayment system before he settled on 'bitcoin'; early candidates included

      "Time Coin", "Byte Coin" and "Byte Cash".



   20.4.In 2008 the Claimant had been completing his masters in law ("LLM") at the

      University of Northumbria at Newcastle, alongside his masters in statistics, for

      which he was studying at the University of Newcastle, Australia. His LLM thesis was


                                          10
   Case 2:20-cv-00593-BJR Document 25-4 Filed 05/08/20 Page 3 of 5



        submitted in February 2008 and concerned internet intermediaries, reflecting the

        Claimant's original vision for bitcoin. The Claimant included passages from his LLM

       thesis proposal (which he submitted in November 2007) in the Bitcoin White Paper.

       The Claimant was awarded his LLM in May 2008.



    20.5.On 31 October 2008, the Claimant, as Satoshi Nakamoto, announced the payment

       project on the forums, cryptographic lists, a community money group and peer-to-

       peerforums. This led to Hal Finney and a number of otherthird parties offeringthe

       Claimant assistance. At this point the code was still in development.



    20.6.In March 2008 the Claimant requested input from David Kleiman into a paper

       relating to the project. In May 2008, the Claimant released the first version of the

       White Paper, edited by Mr Kleiman, under the name Satoshi Nakamoto.



    20.7.The Claimant chose the name Satoshi Nakamoto as he worried about the success

       of the White Paper if released in his own name: in the past he had received abuse

       from critics for highlighting the dangers of the free internet. He had used the

       pseudonym since mid-2008 as he has a long-held interest in and affinity with

       Japanese history and culture. The name 'Satoshi Nakamoto' is a combination of

       two Japanese names which are significant or otherwise have meaning to the

       Claimant: 'Satoshi' signifies wise or intelligent history - a concept which fits in with

       the Claimant's vision for the blockchain as an immutable public ledger; it is also the

       Japanese name for the protagonist in Pokemon as well as the name of the

       Claimant's favourite character from Ron Chernow's history of the J.P. Morgan

       banking dynasty "The House of Morgan: An American Banking Dynasty and the Rise

       of Modern Finance"; 'Nakamoto' is a homage to the 18th century Japanese

       philosopher Tominaga Nakamoto.



21. As to paragraph 22.7:



   21.1.It is denied that the Genesis Block was mined. It was created by the Claimant on 3

       January 2009 without being mined.


                                            11
    Case 2:20-cv-00593-BJR Document 25-4 Filed 05/08/20 Page 4 of 5




    21.2.It is denied that the first version of bitcoin software was released on 8 January
        2009. The first version of the bitcoin software was released in November 2008. At

       this time, David Kleiman, Ray Dillinger and Hal Finney reviewed the code of this
        software. It was then updated and re-released in December 2008 and again in

       January 2009. The bitcoin executable file and associated code were released on 9

       January 2009. The first block was mined on 9 January 2009. Between 3 and 9

       January 2009, the bitcoin code crashed repeatedly, and the Claimant spent that
       time identifying and correcting these issues; that is the reason why there were six

       days between the date that the Claimant created the Genesis block and the date

       that the first bitcoin was mined.


    21.3.Save the above, paragraph 22.7 is admitted.



22. Paragraph 22.8 is admitted. From mid-2010 onwards the Claimant began to retire the

   Satoshi Nakamoto pseudonym. The Claimant's last communication as Satoshi

    Nakamoto was an email to Mike Hearn on 23 April 2011. The Claimant completed the

   New South Wales Bar course in or around June 2013. In January 2013, the Claimant

   enrolled in the Practical Legal Training Program Course at The College of Law in New

   South Wales. Australia and then completed his solicitor training at the College of Law

   in Australia. Following this the Claimant began teaching as an academic lawyer at

   Charles Stuart University. Until this point he did not describe himself as a lawyer, in the

   sense of being an individual with a formal legal qualification. The Claimant does not

   have a licence to practise law in any jurisdiction, although he is an Ordinary Member of

   The Society of Legal Scholars, which he joined in January 2019.



23. Paragraph 22.9 is denied. This is a mischaracterisation of the nature of bitcoin. It is not

   possible to identify the address as suggested in the Defence: at this time there were no

   addresses as now understood, and as would later be introduced into the blockchain;

   instead, transactions were conducted via Paid Public Keys.


24. As to paragraph 22.10:


                                             12
   Case 2:20-cv-00593-BJR Document 25-4 Filed 05/08/20 Page 5 of 5




  Statement of Truth


  The Claimant believes that the facts set out in this Reply to Defence are true.


  Signed:


  Name: DR CRAIG WRIGHT


  Date: 11 October 2019


Served on     11th    day of October        2019 by SCA Ontier LLP (solicitors for the
Claimant)




                                             28
